ORDER
PER CURIAM.
In light of circumstances occurring after the institution of this action, which were mentioned in the parties’ briefs before this Court and which were explained in greater detail at oral argument, it is clear that the case has become moot.
NOW, THEREFORE, it is this 12th day of December, 1997,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals with directions to vacate the judgment of the Circuit Court for Anne Arundel County and to remand the case to the Circuit Court for Anne Arundel County with directions to dismiss the case on the ground of mootness. Costs to be paid by the Department of Health and Mental Hygiene.